IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TANIKKA MILLER,                        §
                                        §   No. 347, 2016
       Petitioner Below-                §
       Appellant,                       §
                                        §   Court Below: Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID 1408007717A
                                        §
       Respondent Below-                §
       Appellee.                        §

                       Submitted: September 6, 2016
                        Decided: November 1, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 1st day of November 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears

to the Court that:

      (1)    The appellant, Tanikka Miller, filed this appeal from the

Superior Court’s denial of her petition for return of property. The State of

Delaware has filed a motion to affirm the judgment below on the ground that

it is manifest on the face of Miller’s opening brief that her appeal is without

merit. We agree and affirm.

      (2)    In August 2014, Booker T. Martin and two codefendants were

arrested immediately following the armed robbery of a Dollar General store
in Georgetown, Delaware. After a four-day trial, the jury convicted the

defendants of Robbery in the First Degree, Possession of a Firearm During

the Commission of a Felony, Resisting Arrest, and related offenses.

Martin’s counsel filed a post-trial motion for judgment of acquittal, which

the Superior Court granted. All of the charges against Martin, except for

Resisting Arrest, were dismissed.

       (3)   At the time of his arrest, the police had seized $896 found in

Martin’s right front pocket. The money was arranged by denominations in

three separate bundles. After his case was dismissed, Martin never sought

return of the money that was seized. On March 31, 2016, however, Miller

filed a motion for return of property claiming that the money belonged to

her.

       (4)   The Superior Court held a hearing on Miller’s petition in May

2016. After the hearing, the Superior Court gave Miller two weeks to

provide bank documents to support her claim that she had withdrawn the

money from her bank account in three different transactions over the course

of three days and had given the money to Martin to purchase things for her

home. On June 7, 2016, after Miller failed to provide the documentation to

support her claim, the Superior Court issued an order denying her motion for

return of property, finding her claim that the money belonged to her was not



                                     2
credible. After issuing its order, the Superior Court received Miller’s letter,

which enclosed a packet of documents. The Superior Court noted that the

information provided did not include the requested banking records to

support Miller’s claim of ownership. Accordingly, the Superior Court again

held that the motion for return of property was denied.              This appeal

followed.

          (5)    In her one-page opening brief on appeal, Miller contends that

the Superior Court erred in denying her motion for return of property

because Martin ultimately was acquitted of the robbery charges and because

the money seized from Martin at the time of his arrest did not match the

amount of money stolen from the Dollar General.

          (6)    Under Superior Court Criminal Rule 41(e), a “person aggrieved

by the deprivation of property seized by the police may move the court for

the return of the property on the ground that such person is entitled to lawful

possession of the property.” 1 The burden is on the movant to show that she

“is the lawful owner of the property.”2

          (7)    In this case, the record is insufficient to review Miller’s claim

that the Superior Court erred in failing to find that she is the lawful owner of


1
    Del. Super. Ct. Crim. R. 41(e) (2016).
2
    Doran v. State, 1999 WL 1425006, *1 (Dec. 28, 1999).


                                             3
the money seized from Martin incident to his arrest. Miller failed to request

preparation of the transcript of the Superior Court’s hearing on her motion

for return of property. Her failure to include adequate transcripts of the

proceeding, as required by the rules of the Court, precludes appellate review

of her claim of error in the proceedings below.3 The only evidence in the

record before us provides no basis to overturn the Superior Court’s

determination that Miller’s claim of ownership was not credible.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ James T. Vaughn, Jr.
                                                     Justice




3
    Tricoche v. State, 525 A.2d 151, 154 (Del. 1987).


                                              4